Title: To James Madison from George Joy, 2 January 1822
From: Joy, George
To: Madison, James


                
                    Dear sir,
                    London 2nd Janry 1822
                
                If a man were to note the Coincidencies of his day, he might find a bookful of amusement in the evening of Life. Poring yesterday over an old Correspondence, I had just reached the following Viz
                
                “Had the Dollars arrived, I dare say they would have fallen to 3/ an ounce, and if I were to send an expedition to Pandæmonium to bring away the Roof in a Hurricane, Gold would fall to the same price. Nay, I expect that before the Tallow arrive, if that should ever happen, the use of it will be superseded by some mode of igniting, and at the same time confining inflammable air; and I should not wonder to see an artificial Sun of this kind suspended over London, and giving to every part of it as much light in the night at least as it has in the day.” This I had hardly finished when the Chronicle was laid before me, with the anecdote of Caporali, that if he were to turn Hatter, men would be born without Heads. Some have appeared since with little of that Article; but they are for the most part among the most Thrifty—non omnia possumus omnes. In pursuit of the same object which brot. me to the letter above quoted, and to which I have been called by the late arrangement for settling the Claims under the Florida Treaty I had this day taken up my Letter to you of the 16th April 1804, and your answer of the 10th with PS. of the 23rd Novr. of that year; when I received from Mr: Rush your favor of the 21st Novr. last, and the post brot: me a letter from my brother, which, if it contains more than is to the purpose, my Boy has more leisure to copy than I to abridge. The Coincidence here is twofold—1st. in the disinclination to use the pen—(tho’ it is the first letter I have had from him since he broke his Arm)—2nd. in the topic of both the progress and prosperity of the Country. I might add a third instance in the evidence that what passes with us is more and more an object of attention here, and this is not less evident in his Comments on the publications I had sent him than in the last paragraph but one (after his remark on the North American Review) with certain corollaries in my recollection. Matthews is not now unfriendly to us. I have heard him run hard on writing profoundly upon subjects of which he knew nothing—but he has been assiduous of late in collecting an American Library; and he commended highly the Article on England and America in the N.A.R. which he told me he had read at the Traveller’s Club, where the work is subscribed for and will get into the hands of the most respectable men in the kingdom. In my Brother’s Book Club, which consists, among others of three Poets,
   *Bowles, Crabbe, and Little Moore—this last has become a great American of late, in atonement for his former offences.
 and several members of Parliament, and where the best publications circulate and are afterwards sold at auction to the Members, the two American works he mentions are the first that ever brought their cost. While things are taking this turn, I hold it unfortunate that my friend Adams should be canningising in his Oration of the 4th July. God knows I have said some hard things (Sinner that I am) under the peacemaking Title of Conciliator; and would again if the occasion called for it. To relax a fibre in preparing adequately for the defence

of the Country would be unpardonable; but with this the spirit of the nation may be safely trusted without exciting hostility beforehand. “What you see amiss in others amend in yourselves”—a Maxim of my good mother which Mrs Rush has promised to treasure up for her Boys—the Girls of course will not want it. Mr: Gales is out in his Chronology; but I will write him about it; he has probably confounded Conciliator with Anticipation of Marginal Notes or possibly with the Cosmopolite.
                I cannot flatter myself that you have preserved any part of my Correspondence—our Government does not allow sufficient help for the subsidiary Arrangement even of official Documents—but if you have any part; I should look confidently for the Letters abovementioned—for I observe my Letter to you announces itself as on “real business;” and on your answer which is before me I observe I have endorsed in short hand “of this there is a Duplicate”—it appears too to have awaited the Presidents sanction, and has so far the Air of officiality, that I should expect it’s Copy to be found in the Archives, were it not for information received thro’ Mr B. Joy at Boston, from his Agent at Washington, that nothing of the kind was among “the Papers transmitted to the Commissioners by the Department of state.” He mentions of my Correspondence only a letter of recent date to Mr Adams. I shall be cautious of disturbing your repose by raking up these old Concerns, albeit the present question is of serious Amount, and to judge impartially by the Letters before me, as a man must necessarily do of what he wrote seventeen years ago, I think I should have made a very pretty Commissioner myself, had I been invited; but if, without personal labour or worriment you can advert to Documents, which will ipso facto be satisfactory to the Commissioners; I shall look confidently to your friendship for such assistance; and such I should presume would be the Character of my original Letter referred to, and of any Copy you may have of your Answer; and possibly of other papers, which a further scrutiny may enable me to point out. This is after packet day; but I dispatch it to L’pool in full faith of it’s reaching her—as the wind that has been blowing a head for six weeks will hardly chop round in 36 hours. I hope it may find you quite well and rest always very faithfully Dear sir, Your friend & Servt.,
                
                    G. Joy
                
            